DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Appeal Brief, filed 03/18/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
However, upon further search and consideration in light of the Applicant’s Arguments and Remarks in the Appeal Brief, claims 1-20 are now considered allowable, non-obvious over the prior art and therefore allowed.


Allowable Subject Matter
Claims 1-20 are allowed.

	The Applicant's reply make evident the reasons for allowance.  Specifically, the substance of Applicant’s remarks filed on 03/18/2021 are persuasive, as such the reasons for allowance are on record and no further statement is deemed necessary.


Notable Cited Reference:
Baba et al. (US 2011/0188398 A1 herein Baba): Baba teaches a radio relay station which relays data transmitted and received by a radio base station and a radio terminal in a radio communication system which employs the TDD scheme.  The radio relay station receives data from the radio base station during a downlink subframe period and transmits data to the radio base station during an uplink subframe period.  The radio relay station sets a remote side transmission period for transmitting data to the radio terminal in the uplink subframe period and sets a remote side reception period for receiving data from the radio terminal in the downlink subfram period (Baba - Abstract).  The radio relay station 100 may be a movable type mount on a vehicle (Baba - [0161]).  These teachings of Baba differ and fall short of the present application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101.  The examiner can normally be reached on Monday - Friday 8:00 am to 4:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/APRIL G GONZALES/          Primary Examiner, Art Unit 2648